CRAWFORD, Judge
(concurring in the result):
Factually, this is a very simple ease. The prosecution offered a stipulation, with the express consent of the accused and with a statement of no objection by defense counsel, of the expected testimony of appellant’s squad leader, Sergeant Kurt Nelson, that “the accused does not have any rehabilitative potential.” Trial counsel argued from this testimony, while erroneously referring to the testimony of Corporal Rambin, that “he’s had daily contact with him, squad leader, [and appellant] doesn’t have rehabilitative potential, doesn’t deserve to remain in the Army.”
Defense counsel objected that trial counsel’s argument that the accused “doesn’t deserve to remain in the Army” was not “the testimony” and that it was improper for a witness “to say he doesn’t deserve to stay in the Army.” The judge corrected trial counsel as to the source of the testimony about “lack of rehabilitative potential” and pointed out that trial counsel “drew an inference from” this testimony “and that’s a proper inference to be drawn from it.”
In support of this view I note that we even recognized in United States v. Ohrt, 28 MJ 301 (1989), that testimony as to “rehabilitative potential” is another means of “express[ing] an opinion whether an accused should be punitively discharged.” Id. at 304-05. See also United States v. Cherry, 31 MJ 1, 5 (CMA 1990). Thus Ohrt recognizes this inference. Ohrt says that the opinion about rehabilitative potential must be solely “personalized and based upon the accused’s character and potential.” 28 MJ at 307. That was precisely the basis for Sergeant Nelson’s opinion. As far as I am concerned, once the defense agreed to stipulate that appellant had no rehabilitative potential, they cannot turn right around and object to what this Court has held is a reasonable inference from that language.
Thus, based on our case law, trial counsel’s argument was a reasonable inference from *461the stipulated testimony of appellant’s squad leader. Accordingly, I would hold that there was no error and affirm the decision of the court below.